Undercofler, Presiding Justice.
Appellant was convicted of the murder of his three-months-old child by beating her to death with his fists. He was sentenced to life imprisonment. Held:
1. The evidence was sufficient to support the verdict. Appellant confessed that he had struck the child on three occasions during the evening prior to the mother’s returning home from work about midnight and finding the child dead. The child died from severe multiple injuries. Proveaux v. State, 233 Ga. 456 (211 SE2d 747); Davis v. State, 234 Ga. 730.
2. We have reviewed the circumstances surrounding the appellant’s confession. We find he was fully informed of his rights and voluntarily, knowingly and intelligently stated he had struck the child.
3. The trial court held a hearing on the motion to suppress the confession. This hearing satisfied the Jackson-Denno requirement. The evidence submitted supported the trial court’s finding that the confession was freely and voluntarily entered.
4. We find no error in the trial court’s not charging voluntary manslaughter.

Judgment affirmed.


All the Justices concur.